DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the submission dated 5/24/2021, claims 91, 96, 97, 100, and 116 have been amended.
Claims 1 – 90 and 119 were previously canceled.
Claims 91 – 118 are pending.

It should be noted that before starting this rejection, the Examiner spoke with his SPE, Robert Morgan.  There have been many prosecution rounds and the Examiner was wondering if he was missing something. The instant rejection is the result of that conversation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 91 – 118 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 91 – 118), which recite steps of
Before going into the heart of the rejection, the Examiner begins by understanding what the Applicant invented. Did the Applicant invent a workstation?  Did the Applicant invent a specific usage of a specific device? Did the Applicant invent a generic usage of a generic workstation?  The specification states page 20, lines 6 – 8, “The present description generally includes a discussion of the operation of the centralized support user management applicable to a healthcare information management system.” By the specification, the Examiner understands that this invention is directed toward generic usage of generic workstations.

a central server of a healthcare information management system, the central server configured to:
receive permission data that includes permission identification for at least one support user regarding permitted access to a healthcare information management application,
apply a hash function to the permission data to generate a hash value,

if the hash value does not match the previous hash value, transmit the permission data to the dose preparation work stations to update the previous permission data; and
an individual dose preparation work station that is located remotely from the central server, the individual dose preparation work station including
a touchscreen for displaying information related to preparing doses,
at least three of a reconstitution module, a barcode scanner, a camera, or a scale for preparing doses,
a processor communicatively coupled to the touchscreen and the at least three of the reconstitution module, the barcode scanner, the camera, or the scale,
a memory storing instructions that are configured to be executed by the processor for executing a pharmacy workflow management application for use in preparation of doses for administration to a patient at the individual dose preparation work station, wherein the pharmacy workflow management application is in operative communication with the central server, and wherein the pharmacy workflow management application executes the healthcare information management application, and
a local network communication device in operative communication with a the central server to receive the permission data from the central 
wherein the permission module receives a request for access by the at least one support user, the request for access associated with dose preparation, and grants the at least one support user access to the healthcare information management application for dose preparation based on the permission data, and
wherein responsive to receiving access to the healthcare information management application, the permission module enables the at least one support user to prepare a dose with the individual dose preparation work station.
These steps of 91 – 118, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The invention as claimed and disclosed is directed to, from the Abstract, “support user management in a distributed healthcare information management system” Additionally, the specification, page 3, lines 7 – 13 describes the invention as, “Permission data regarding access, rights, privileges, or other relevant permissions of a support user may be established at a central server. The permission data may define an access level, specific activity permissions, or other authorizations to a support user. In turn, a support user may access the client application executing at a local node of the healthcare information management system to perform functions according to the permission data provided.”   The claim language confirms that the invention, as a whole, is directed toward organizing human activity, “receives a request for access by the at least one support user and grants access …”
Accordingly, the claim recites an abstract idea.  The invention is not directed toward a technical or technological improvement.  
Dependent claims recite additional subject matter, which further narrows or defines the abstract idea embodied in the claims (such as claim 92, reciting particular aspects of how information receipt may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of executed by a processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification “Background,” see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “the support user prepares …” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 92 – 118, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 91 – 118 ; receive permission data from the central server, wherein the permission data includes permission identification for at least one support user regarding permitted access to the healthcare information management application,, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
The Examiner notes that the Applicant is including several additional elements. 
Hash – page 33, line 21 – page 34, line 3 “For example, the local system 110 may apply a checksum function at the file or record level of the permission data to verify correct transmission of the permission data from the central server 120. In turn, upon receipt of the permission data, the local system 110 may be operative to apply a checksum to the received permission data to verify that no errors are detected in connection with the receipt of the permission data. For example, the checksum may include a checksum function or a checksum algorithm such as a hash function, a fingerprint, a randomized function, or a cryptographic hash function that is applied to the permission data to verify there are no errors in the permission data received at the local system 110 upon receipt from the central server 120.” Also, page 35, line 11 – 14 “In another embodiment, a hash value may be computed for permission data by applying a hash function (e.g., a cryptographic hash such as SHA, MD5, variants thereof, or other known cryptographic hash functions
Central server – page 21, line 26 – page 22, line 6 “The central server 120 may be hosted by another discrete and unaffiliated third-party that may be separate from any of entities of the local systems 110. For instance, the central server 120 may be hosted and/or executed by an application provider that provides one or more client applications for execution by the local systems 110 to facilitate the pharmacy workflow management application 114. Specifically, the central server 120 may be executed or hosted by an application provider that provides the pharmacy workflow management application each local system 110.” Also, page 15, lines 17 and 18, “As may be appreciated, permission identifications may be related that relate to access of a resource at the host device (e.g., a central server) or at a client device.”
Local node with memory – page 18, line 24 – page 25, line 3 “The local node may comprise one or more devices that may include hardware and/or software that may execute one or more applications related to the pharmacy workflow management application. The pharmacy workflow management application may include one or more processors operative to access machine-readable data stored in a storage medium (i.e., a memory) that provide instructions to the one or more processors for execution to provide the functionality described herein.”
Workstation -  page 52, line 11, “A workstation (i.e., a terminal where doses are prepared) may include …” The description then goes on to list hardware potentially included such as, “…may include a touchscreen, one or more barcode scanners, a label printer, a camera, etc. Additional hardware that may be present at the workstation may include a scale, a reconstitution module (mixing station) and/or a security ID badge reader.”  Page 53, lines 6 – 8 again describes the workstation as a terminal, “For example, at each workstation or other terminal, the dose order queue may be sorted and displayed as a dose order record listing that includes the dose orders records in any number of different ways.”  Regardless, all these known features are shown within the Applicant’s prior art publication.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which 
The Examiner reminds the Applicant that the claimed invention is being rejected with Applicants’ own work published more than a year before the effective filing date.  The reference disclosure shows the invention was old and well known at the time of the instant filing.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “pharmacy workflow management application,” “permission module,” and “reconstitution module” in claims 91 – 118.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “pharmacy workflow management application,” “permission module,” and “reconstitution module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The he disclosure is devoid of any structure that performs the function in the claim, Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 91 – 93, 95 – 109, and 116 – 118 are rejected under 35 U.S.C. §103 as being unpatentable over Tribble et al., U.S. Pre-Grant Publication 2010/ 0094653 in view of Oka et al., U.S. Pre-Grant Publication 2004/ 0039911.
The Examiner notes that the instant application and the Tribble reference both share Bhavesh S. Padmani as inventors. However, the Tribble reference qualifies as prior art because it was published more than a year before the effective filing date of the instant invention and qualifies under §102(a)(1).
As per claim 91,
Tribble teaches a system for preparing doses, the system comprising:
a central server of a healthcare information management system, the central server configured to (figure 4, #390 central server):
an individual dose preparation work station that is located remotely from the central server (figure 3, #500 - #520 paragraph 35 compounding workstations),
the individual dose preparation work station including (paragraphs 51, 54, and 71)
a touchscreen for displaying information related to preparing doses (paragraph 51),
at least three of a reconstitution module, a barcode scanner, a camera, or a scale for preparing doses (paragraph 71, barcode scanner, camera, and scale),
a processor communicatively coupled to the touchscreen and the at least three of the reconstitution module, the barcode scanner, the camera, or the scale (paragraph 145 computer),
a memory (figure 3, #500 - #520 paragraph 35 compounding workstations paragraph 39 a computer terminal within the pharmacy itself, at a computer terminal in communication with the pharmacy over a local network, or at a device that is communicatively connected to the pharmacy from a remote location),
storing instructions that are configured to be executed by the processor for (The Examiner understands the “dose preparation work station” in view of the Specification as explained below - paragraph 35, workstations such as paragraph 130 bi-directional 
executing a pharmacy workflow management application  (paragraph 35, local server manages paragraph 109, The pharmacy information system 320 is the location where drug orders are initially entered),
for use in preparation of doses for administration to a patient at the individual dose preparation work station (paragraph 130, including manual drug preparation workstations),
wherein the pharmacy workflow management application is in operative communication with the central server (figure 3, #301 and paragraph 118 central server and local server), and
wherein the pharmacy workflow management application executes the healthcare information management application (Specification, page 9, lines 19 – 21 “The local device may execute a client application comprising a healthcare information management application (e.g., such as pharmacy workflow management application).” The specification does not state otherwise what the “information management application does or is. Paragraphs 35 - 39, pharmacy information system and Paragraph 141, workflow manager),and
a local network communication device (figure 3 network connected to router/ firewalls to local devices), 
in operative communication with a the central server to receive the permission data from the central server (figure 3, #500 - #520 Workstations figure 4, workstations paragraphs 110), 
wherein the pharmacy workflow management application includes a permission module (paragraphs 112 communications module)
executed by the processor at the individual dose preparation work station and in operative communication with the memory (figure 3, “Web browser (http)” and paragraph 112 world-wide-web interface),
wherein the permission module
receives a request for access by the at least one support user (paragraph 112, the communication module can authorize healthcare providers 310 access to data maintained by the server through secure key or password protection) 
the request for access associated with dose preparation (paragraph 113, printer that can generate labels for medications prepared – The claim does not state what the boundaries of “associated.” The permission module is part of a dose preparation workstation that creates doses. One could argue inherently that it is associated with dose preparation), and 
grants the at least one support user access to the healthcare information management application for dose preparation based on the permission data (paragraph 105, A conventional login process with password and optionally further user-authentication ensures that the pharmacist's identity is verified before providing access to the pharmacist to any dose order information.), and
wherein responsive to receiving access to the healthcare information management application, (figure 11, and paragraph 105 - designed so that for each dose order, the pharmacist must enter a unique identifier, such as a password, in order to release the drug.)
the permission module enables the at least one support user to prepare a dose with the individual dose preparation work station (paragraph 49 and figure 3, #500, #510, #520).
Tribble does not explicitly teach the workstation comprising: 
a central server of a healthcare information management system, the central server configured to:
receive permission data that includes permission identification for at least one support user regarding permitted access to a healthcare information management application,
apply a hash function to the permission data to generate a hash value,
compare the hash value to a previous hash value of previous permission data that was last transmitted to dose preparation work stations, and
if the hash value does not match the previous hash value, transmit the permission data to the dose preparation work stations to update the previous permission data; and
a local network communication device disposed at the individual dose preparation work station, 
wherein the local network communication device is in operative communication with a the central server to receive the permission data from the central server, and
wherein the memory further  includes a non-transitory computer-readable data structure that stores the permission data,

However, Oka further teaches the system comprising: 
a central server of a healthcare information management system, the central server configured to (figure 40, SP or service provider):
receive permission data that includes permission identification for at least one support user regarding permitted access to a healthcare information management application (paragraph 526, id information),
apply a hash function to the permission data to generate a hash value (paragraph 526, hash),
compare the hash value to a previous hash value of previous permission data that was last transmitted to dose preparation work stations (paragraph 527, coincide or don’t coincide), and
if the hash value does not match the previous hash value, transmit the permission data to the dose preparation work stations to update the previous permission data (paragraph 527, do not coincide then obtains); and
a local network communication device disposed at the individual dose preparation work station, 
wherein the local network communication device is in operative communication with a the central server to receive the permission data from the central server, and
wherein the memory further  includes a non-transitory computer-readable data structure that stores the permission data (paragraph 62 and 196),
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Tribble.  One of ordinary skill in the art at the time of the invention would have added these features into Tribble
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
With the motivation to implement a system in which content usage conditions can be upgraded without the need for a service provider to control content-usage rights of a user (Oka, Abstract).
Regarding the dose preparation workstation, the Examiner refers to the instant specification, figure 1, box #110 and the related figure 2, box #110.  First, the Specification describes the figure 1, #110 on page 20, line 26 – page 21, line 10 as (emphasis added):
With initial reference to Fig. 1, a distributed healthcare information management system 100 is depicted. The distributed healthcare information management system 100 may include one or more local systems 110. The local systems 110 may each comprise a local node in the system 100. The local systems 110 may each execute a pharmacy workflow management application 114. For instance, each local system 110 may include at least one local device executing a client application for providing functions related to the pharmacy workflow management application. As shown in Fig. 1, a plurality of local systems 110 may be provided that are each in operative communication with a central server 120. For example, the local systems 110 may be in 
Therefore, as understood by the instant specification, the #110 is a local system.  However, figure 1 does not describe what the local system comprises.  The Specification page 50, line 24 – page 51, line 12 explains the local system (emphasis added):
With further reference to Fig. 2, the local server 330 may be in operative communication with one or more local clients at the local system 110. For instance, the local client may comprise thick or thin clients executing at a terminal or workstation. In this regard, the pharmacy workflow management application 114 may comprise a web services application provided by the local server 330 accessed at a thin client by way of a web server. Additionally or alternatively, the pharmacy workflow management application may include thick client applications executing at a client that may communicate with the local server 330. The client applications may be provided at one more terminals locally at the local system 110 and/or remote from the local system 110. For instance, a client application may be provided on workstations that are equipped to prepare doses or terminals that provide access to information stored on the client server 330. The terminals executing the client application may include management terminals that may access and/or modify dose order records, review terminals that may allow a pharmacist to review doses, a situation board that displays relevant pharmacy information, or other appropriate terminals that facilitate functionality related to the pharmacy workflow management.
Thus, the local system includes nodes that execute the software via client applications.  These applications are housed on terminals called workstations.  
The software is either executing as a thick client or locally, or a thin client, remotely. As stated within Beal, “The Differences between Thick & Thin Client Hardware,” “In the world of client/server architecture, you need to determine if it will be the client or the server that handles the bulk of the workload. By client, we mean the application that runs on a personal computer or workstation and relies on a server to perform some operations.”
As per claim 92, Tribble in view of Oka teaches the system of claim 91 as described above.
provide confirmation of receipt of the permission data to the central server.
However, both Tribble and Oka both use the internet for networking and the basis of the internet is TCP/IP. This feature is inherent within TCP/IP. As explained within “An Overview of TCP/IP Networking,” Chapter 10.4.3. Making a connection on an INET BSD Socket, “Every message transmitted by one end of the TCP connection and successfully received by the other is acknowledged to say that it arrived successfully and uncorrupted.”  Other inherency proof exists as found within the PTO-892.
As per claim 93, Tribble in view of Oka teaches the system of claim 92 as described above.
Tribble in view of Oka do not explicitly teach the system wherein the confirmation of receipt of the permission data comprises a checksum calculated by the permission module in relation to received permission data.

However, both Tribble and Oka both use the internet for networking and the basis of the internet is TCP/IP. This feature is inherent within TCP/IP. As explained within “why there is separate checksum in TCP and IP headers?” Other inherency proof exists as found within the PTO-892.
As per claim 95, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble does not explicitly teach however, Oka further teaches the system wherein the network communication device transmits to the central server an error regarding the permission data received at the pharmacy workflow management application (paragraphs 526 - 537).

As per claim 96, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble in view of Oka do not explicitly teach the system wherein the network communication device receives the permission data from the central server at regular periodic intervals.
	However, the Specification does not describe why the information is repeatedly sent.  Therefore, since there is no specific result required for repeating a step, it is prima facie obvious to repeat a step. MPEP §2144.04
As per claim 97, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble further teaches the system comprising:
a log module that is operative to log activity of the at least one support user at the dose preparation work station in a human readable format for review by a human user at the dose preparation work station (paragraph 41, it is not clear from the specification what is required to be logged. The specification does not limit the contents of the log file.  Additionally, the specification repeats, “human readable does not state what this particularly means.  The Examiner understands “human readable” to mean that the output can be read by a human either directly or with conversion.).
As per claim 98, Tribble in view of Oka teaches the system of claim 97 as described above.
Tribble further teaches the system wherein the log module logs changes made to the non-transitory computer-readable data structure regarding the permission data (The specification does 
As per claim 99, Tribble in view of Oka teaches the system of claim 97 as described above.
Tribble does not explicitly teach however, Oka further teaches the system wherein the log module is in operative communication with the network communication device and logs data regarding the receipt of the permission data from the central server (paragraphs 633, 658, 683, stores data for a particular transaction including… Note, what exactly is meant by “regarding the receipt of the permission …” is not disclosed).
	It would have been obvious to add this feature into Tribble for the reasons as described above.
As per claim 100, Tribble in view of Oka teaches the system of claim 97 as described above.
Tribble does not explicitly teach however, Oka further teaches the system wherein the log module logs access data regarding access by the at least one support user to the dose preparation work station (paragraphs 492 and 633, stores data for a particular transaction including….).
	It would have been obvious to add this feature into Tribble for the reasons as described above.
As per claim 101, Tribble in view of Oka teaches the system of claim 100 as described above.
Tribble does not explicitly teach however, Oka further teaches the system wherein the access data comprises an identity of the user accessing the central server and an indication of a resource that is accessed by the user (paragraph 527, user id….).
	It would have been obvious to add this feature into Tribble for the reasons as described above
As per claim 102, Tribble in view of Oka teaches the system of claim 101 as described above.
Tribble further teaches the system wherein the at least one support user is a remotely located support user at the central server (figure 3, connected through the internet).
As per claim 103, Tribble in view of Oka teaches the system of claim 101 as described above.
Tribble further teaches the system wherein the identity of the user comprises a user name of the user (paragraph 73).
As per claim 104, Tribble in view of Oka teaches the system of claim 103 as described above.
Tribble does not explicitly teach the system wherein the indication of the resource accessed by the user comprises an indicator of whether the resource included protected health information (PHI).
However, Tribble teaches using indicators to signify items, paragraph 57.  The paragraph 57 indicators have labels different from PHI.  Substituting one indicator label for another indicator label would produce the predictable result of an indicator with a different label.  
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
As per claim 105, Tribble in view of Oka teaches the system of claim 104 as described above.
Tribble does not explicitly teach the system wherein the indicator of whether the resource included PHI is based on a resource flag indicative of whether the resource includes PHI.
However, Tribble teaches the use of flags to indicate a requirement, paragraphs 60 and 74.  Further, Tribble teaches using a flag to change a work process, paragraph 68.  As above, the substitution of the flag labels would have been prima facie obvious.  Combining the flags to perform the indication would have also been prima facie obvious.
The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
As per claim 106, Tribble in view of Oka teaches the system of claim 105 as described above.
Tribble further teaches the system wherein the resource comprises a report (paragraph 133 – 135, various reports), and wherein the resource flag indicative of whether the resource includes PHI is dynamically generated based on whether the report included a data class defined as containing 
Page 7, lines 4 -– 15 (Emphasis added)
Furthermore, where the resource accessed by a user is logged, the indication of the resource accessed by the user may include an indicator of whether the resource includes protected health information (PHI). As discussed more herein, PHI may include any or all information that provides identifying characteristics of a patient. The indicator of whether the resource includes PHI may be based on a resource flag indicative of whether the resource includes PHI. The resource accessed by a user may include a report. For instance, the report may include data regarding one or more patients. As such, the resource flag indicative of whether the resource includes PHI may be dynamically generated based on whether the report includes a data class that is defined as containing PHI. Further still, for some resources (e.g., all resources at a given location such as a local device), resources may be assumed to contain PHI. As such, the resource flag may indicate some resources have PHI based on the location at which the resource is provided.
As per claim 107, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble further teaches the system wherein the permission data is correlated to a user name regarding the at least one support user and the username is associated with a password (paragraph 73).
As per claim 108, Tribble in view of Oka teaches the system of claim 107 as described above.
Tribble further teaches the system wherein access to a resource at the pharmacy workflow management application requires provision of a correct user name and password combination (paragraph 73), and wherein the access to the resource at the pharmacy workflow management 
As per claim 109, Tribble in view of Oka teaches the system of claim 108 as described above.
Tribble further teaches the system wherein the username corresponds to a single individual user (paragraph 73).
As per claim 116, Tribble in view of Oka teaches the system of claim 107 as described above.
Tribble further teaches the system wherein the permission module at the dose preparation work station determines (paragraph 105, access is determined)
whether access to the resource is granted to the at least one support user based at least on receipt of a correct password corresponding to the user name and the permission identification in the permission data regarding the at least one support user (paragraph 105 and 112).

As per claim 117, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble further teaches the system wherein the central server and the pharmacy workflow management applications are unaffiliated (figure 3, separated by the internet).

Page 9, lines 8 – 15 
In the application of the central support user management to a healthcare information management system that includes pharmacy workflow management applications, the central server and the plurality of pharmacy workflow management applications may be unaffiliated. For instance, the central server may be maintained or executed by a provider of the healthcare information 
Page 12, lines 10 – 14 
As described above, in one application the host device comprises a central server of a healthcare information management system, and the local device comprises a pharmacy workflow management application for use in preparation of doses for administration to a patient. As such, the central server and the pharmacy workflow management applications may be unaffiliated. Accordingly, the at least one support user is remote from the local device.
Page 21, line 24 – Page 22, line 9
Accordingly, in at least one embodiment the local systems 110 may comprise unaffiliated and discrete healthcare facilities capable of preparing medication doses for administration to patients. The central server 120 may be hosted by another discrete and unaffiliated third-party that may be separate from any of entities of the local systems 110. For instance, the central server 120 may be hosted and/or executed by an application provider that provides one or more client applications for execution by the local systems 110 to facilitate the pharmacy workflow management application 114. Specifically, the central server 120 may be executed or hosted by an application provider that provides the pharmacy workflow management application each local system 110. In this regard, it may be appreciated that support users at the central server120 may be particularly capable of providing technical support services, troubleshooting, or other assistance to local system 110 in relation to the pharmacy workflow management application.
Therefore, the Examiner understands “unaffiliated” as being remote.  The distance required to be remote is not disclosed. 
As per claim 118, Tribble in view of Oka teaches the system of claim 117 as described above.
Tribble further teaches the system wherein the at least one support user is remote from the pharmacy workflow management application (Figure 3, Remote access).
Claim 94, 110 – 115 are rejected under 35 U.S.C. §103 as being unpatentable over Tribble et al., U.S. Pre-Grant Publication 2010/ 0094653 in view of Oka et al., U.S. Pre-Grant Publication 2004/ 0039911, as applied to claim 91 above, and further in view of Hesselink et al., U.S. Pre-Grant Publication 2005/ 0114711.
As per claim 94, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble in view of Oka do not explicitly teach however, Hesselink further teaches the system wherein the permission data received from the central server comprises a subset of permission data that is modified since the previous transmission of permission data to the local node (paragraph 142, local cached stores new information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Tribble in view of Oka. One of ordinary skill would have added these features into Tribble in view of Oka with the motivation to set up permissions and/or authentication data for users of the network, as well as centrally store such data (Hesselink, paragraph 136).
As per claim 110, Tribble in view of Oka teaches the system of claim 109 as described above.
Tribble in view of Oka do not explicitly teach however Hesselink further teaches the system
wherein the non-transitory computer-readable data structure stores at least one support user group (paragraph 136, set up groups or classes of users), 
the support user group having permission data applicable to each member of the support user group (paragraph 136,  where each group or class has a different set of permissions), and
wherein the at least one support user is a member of the at least one support user group such that the user name of the at least one support user is associated with the at least one support user group (by definition, a user is a member of at least one group).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Tribble in view of Oka for the reasons as described above.
As per claim 111, Tribble in view of Oka teaches the system of claim 110 as described above.
Tribble in view of Oka do not explicitly teach however Hesselink further teaches the system wherein the at least one support user group is provided with task specific permission identification (paragraph 136, permission levels and paragraph 171, 206 description of what a permission level does).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Tribble in view of Oka for the reasons as described above.
As per claim 112, Tribble in view of Oka teaches the system of claim 91 as described above.
Tribble in view of Oka do not explicitly teach however Hesselink further teaches the system wherein the permission identification defines a data class accessible by the at least one support user (paragraph 169, access, of various levels).

As per claim 113, Tribble in view of Oka teaches the system of claim 112 as described above.
Tribble in view of Oka do not explicitly teach however Hesselink further teaches the system wherein the data class is defined as either one of data having protected health information (PHI) or not having PHI (paragraph 169, access, of various levels- one or more folders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Tribble in view of Oka for the reasons as described above.
The specification, page 7, lines 5 – 7 includes, “Furthermore, where the resource accessed by a user is logged, the indication of the resource accessed by the user may include an indicator of whether the resource includes protected health information (PHI). As discussed more herein, PHI may include any or all information that provides identifying characteristics of a patient.” However, the claim language removes the “indicator” and now PHI describes data that “provides identifying characteristics.”  Understanding this broadly, even anonymized data could provide identifying characteristics when combined with other information given the state of the art of data mining, effective filing data of 9/2014 (Google, Facebook, Equifax, Experian, etc.).  Therefore, the Examiner understands this as permission to access particular data where the label, “PHI,” is a description of the data.
Substituting one data label for another label would achieve the same function of setting permissions based upon a label. Therefore, it would have been prima facie obvious as the ability to substitute labels was well known and the results are predictable.
As per claims 114 and 115, Tribble in view of Oka teaches the system of claim 113 as described above.
Tribble in view of Oka do not explicitly teach however, Hesselink further teaches the system as described above in claim 113.
The claims are directed to either providing data permissions or removing data permissions.  Per MPEP §2144.04, the choosing between a limited set of options is itself prima facie obvious.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
The 35 U.S.C. § 101 Rejections
The Applicant states, “Applicant respectfully submits that Claim 91 is directed to statutory subject matter through the recitation of the work station and its related operations.” The claim itself disagrees. The claim is directed toward a “system for preparing doses.”  The use of a generic computer to perform generic computer operations is the application of an abstract idea to a computer. 
The 35 U.S.C. § 112(b) Rejections
The Applicant states, “Applicant accordingly respectfully submits that present Claims 91 to 118 accordingly overcome the indefiniteness rejection.” It is noted that the rejection is 112(b) related to a 112(f).  The Applicant’s argument do not change the rejection.
The 35 U.S.C. § 103 Rejections
The Applicant states, “Tribble is silent about a work station that prevents a user from preparing a dose if permission data does not provide such access.” This feature is not claimed. The claimed includes “enables” but provides no guidance for the negative case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/            Primary Examiner, Art Unit 3626